DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuda et al. (U.S. Patent Application Publication 2019/0180525 A1, hereafter ‘525).

Regarding claim 1, Matsuda teaches a vehicle-related output program causing a computer (‘525; figs. 1 and 2; ¶ 0008) to execute: a first receiving step of receiving a vehicle identification information piece (‘525; ¶ 0010, vehicle identification information) transmitted from a vehicle (‘525; ¶ 0023); a second receiving step of receiving a vehicle state information piece transmitted from the vehicle (‘525; ¶ 0023; ¶ 0027; vehicle state information received); a calculating step of generating, as an output information piece (‘525; ¶ 0026-0028; calculating output information), a result of predetermined calculation performed based on the vehicle state information piece (‘525; ¶ 0026-0028; predetermined calculation performed based on the vehicle state inform), the predetermined calculation changing depending on a type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040); and an outputting step of outputting the output information piece (‘525; ¶ 0038; ¶ 0040; causes the output section 15 to output to the portable information terminal 11 ( display unit), the traveling information).

Regarding claim 9, Matsuda teaches the vehicle-related output program according to claim 1 and further teaches wherein in the calculating step, a condition of the calculation changes depending on the type indicated by the vehicle identification information piece (‘525; ¶ 0026-0028; ¶ 0040).

In regard to claim 10 Matsuda teaches the vehicle-related output program according to claim 1 wherein: the vehicle is a lean vehicle which turns in a lean state in which the vehicle is inclined in a roll direction (‘525; ¶ 0026-0028; ¶ 0040); and in the calculating step, the output information piece regarding the lean state of the vehicle is generated (‘525; ¶ 0010; ¶ 0026-0028; ¶ 0040), the generated output information piece changing depending on the type indicated by the vehicle identification information piece (‘525; ¶ 0010; ¶ 0026-0028; ¶ 0040).

Claim 11 is rejected as shown for claim 1 above.

Claim 12 is rejected as shown for claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2019/0180525 A1, hereafter ‘525) as applied to claims 1 and 9-12 above, and in view of Saccon et al. (“A Virtual Rider for Motorcycles: An Approach Based on Optimal Control and Maneuver Regulation”).
In regard to claim 2, Matsuda teaches the vehicle-related output program according to claim 1 and but does not teach wherein: in the calculating step, an image information piece is generated as the output information piece; and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece.
Saccon, working in the same field of endeavor, however, teaches in the calculating step, an image information piece is generated as the output information piece (Saccon; page 243; fig. 1 and associated text); and the image information piece includes a vehicle image information piece which changes depending on the type indicated by the vehicle identification information piece (page 243; fig. 1 and associated text) for the benefit of implementing a virtual rider and motorcycle display for visual animation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the virtual rider and motocycle animation simulation techniqaues as taught by Saccon with the vehicle travelling information sensing, calculating and outputting processes as taught by Matsuda for the benefit of implementing a virtual rider and motorcycle display for visual animation.

Regarding claim 3, Matsuda and Saccon teach the vehicle-related output program according to claim 2 and further tech wherein in the calculating step, the image information piece is changed based on the vehicle state information piece (Saccon; page 243; fig. 1 and associated text).

In regard to claim 4, Matsuda and Saccon teach the vehicle-related output program according to claim 2 and further teach wherein: the vehicle is a lean vehicle which turns in a lean state in which the vehicle is inclined in a roll direction (‘525; ¶ 0026-0028; ¶ 0040); and in the calculating step, a lean angle of the vehicle image information piece while the lean vehicle is turning changes depending on the type indicated by the vehicle identification information piece (Saccon; fig. 5; and text - page 248).

Regarding claim 5, Matsuda and Saccon teach the vehicle-related output program according to claim 3 and further teach wherein: the image information piece further includes a background image information piece (Saccon; fig. 5; and text - page 248); and in the calculating step, at least one of the vehicle image information piece and the background image information piece is changed based on an information piece regarding a vehicle speed included in the vehicle state information piece (Saccon; fig. 5; and text - page 248).

In regard to 6, Matsuda and Saccon teach the vehicle-related output program according to claim 3 and further teach wherein in the calculating step, the image information piece is changed based on a control information piece included in the vehicle state information piece (Saccon; fig. 5; and text - page 248).

Regarding claim 7, Matsuda and Saccon teach the vehicle-related output program according to claim 2 and further teach wherein: the vehicle is a lean vehicle which turns while being inclined in a roll direction (‘525; ¶ 0006); in the calculating step, the image information piece including a driver image information piece together with the vehicle image information piece is generated (Saccon; page 243 and fig. 5); and in the image information piece (Saccon; page 243 and fig. 5), a driver indicated by the driver image information piece is moved relative to the vehicle indicated by the vehicle image information piece based on the vehicle state information piece (Saccon; page 243 and fig. 5; rider is modeled as a rigid body firmly attached to the center assembly).

In regard to claim 8, Matsuda and Saccon teach the vehicle-related output program according to claim 2 and further teach causing the computer to further execute a third receiving step of receiving a user request (‘525; ¶ 0024), wherein in the calculating step, the image information piece is generated based on the user request such that the vehicle indicated by the image information piece is displayed in a different view (Saccon; page 243 and fig. 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613